Hill, J.
Where, in an application for temporary alimony and counsel fees, the court awarded a certain amount as temporary alimony and counsel fees, and the plaintiff in error in the bill of exceptions, after reciting that the judgment of the court was as above set out, his sole exception being in this language: “And to this order and judgment of the court this plaintiff in error then excepted, and now excepts to the same and now assigns the same as error,” such exception does not comply with the requirement that alleged errors shall be plainly and distinctly pointed out. Consequently, under the ruling in Holland v. Holland, 147 Ga. 32 (92 S. E. 538), and cases there cited, the'writ of error must be dismissed.
*514No. 1348.
November 15, 1919.
Writ of error; from Tattnall. Motion to dismiss.
H. H. Elders, for plaintiff in error. C. L. Cowart, contra.

Writ of error dismissed.


All the Justices concur, except Atkinson, J., absent.